DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Buschmann et al. (U.S. Patent 10,087,588 B2) in view of Marshall et al. (U.S. Patent 6,257,737 B1) remains commensurate to the scope of the claims as stated by the Applicant and as interpreted by the Examiner [MPEP 2111].
In response to Applicant’s arguments concerning the amended limitation, “a lighting unit with a light source provided at the roof, wherein the lighting unit comprises a housing which accommodates the light source directed upwardly towards a reflector, wherein the reflector is configured to reflect light emitted by the light source downwardly into a working area of the screed, so that the working area of the screed is illuminated indirectly”, it should be noted that though Marshall teaches a housing [(20, 30) or (20, 30, 40)] which accommodates a light source (10) having a plurality of LEDs that are directed upwardly towards a reflector (20) [note Figures 1-4 – flipped upside down when modifying Buschmann].  It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting unit of Buschmann to have incorporated a housing that accommodates a light source with plurality of LEDs that are directed upwardly towards a reflector, as taught in principle by Marshall, so that the reflector reflects the light emitted by the LEDs to indirectly illuminate the working area of the screed.  Such an obvious configuration would provide appropriate illumination as desired in dark working environments, whereby LEDs are commonly known to be durable, long-lasting, economical and the reflector is established within the art for mixing and redirecting colored light distributions as needed or desired.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann et al. (U.S. Patent 10,087,588 B2) in view of Marshall et al. (U.S. Patent 6,257,737 B1).
With regard to Claims 1 and 10, Buschmann discloses a road finishing machine [Figures 1-3] including:
A tractor [e.g., (1, 10)];
A screed (B) hinged to the tractor to be towed behind the tractor;
A main control platform [e.g., (12)] of the road finishing machine provided at the tractor, the main control platform offering space for an operator and including operational controls [e.g., (14)] for controlling functions of the road finishing machine, the main control platform further having a roof (16); and
A lighting unit (32b) with a light source provided at the roof.
Buschmann does not specifically teach the lighting unit including a housing that accommodates the light source directed upwardly towards a reflector, wherein the reflector is configured to reflect light emitted by the light source downwardly into a working area of the screed, so that the working area of the screed is illuminated indirectly (re: Claim 1), wherein the light source includes a plurality of LEDs (re: Claim 10).
Marshall teaches a lighting assembly [Figures 1-4] including a lighting unit that has a housing [(20, 30) or (20, 30, 40)] which accommodates a light source (10) having a plurality of LEDs that are directed upwardly towards a reflector (20), wherein the reflector is configured to reflect light emitted by the light source downwardly [note Figures 1-4 – flipped upside down].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting unit of Buschmann to have incorporated a housing that accommodates a light source with plurality of LEDs that are directed upwardly towards a reflector, as taught in principle by Marshall, so that the reflector downwardly reflects the light emitted by the LEDs to indirectly illuminate the working area of the screed.  Such an obvious configuration would provide appropriate illumination as desired in dark working environments, whereby LEDs are commonly known to be durable, long-lasting, economical and the reflector is established within the art for mixing and redirecting colored light distributions as needed or desired.
With regard to Claims 2-4, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the reflector (20) being configured to reflect at least 50%, 70%, and 90% of light output emitted by the light source [note Figures 1-4].
With regards to Claim 5, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the reflector (20) including a curved reflection face for reflecting the light emitted by the light source [note Figures 1-4], which would obvious be into the working area of the screed as modified above.
With regards to Claim 6, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the reflector (20) being provided above the light source (10) at least in some areas [note relative based on how it is installed – e.g., Figure 2A upside down].
With regards to Claim 7, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches a main radiation direction of the light source (10) being upwardly inclined with respect to a horizontal direction [note relative based on how it is installed – e.g., Figure 2A upside down].
With regards to Claim 8, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the light source (10) being covered by the housing (20, 30, 40) along a horizontal viewing direction [note Figures 1-4].
With regards to Claim 9, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the reflector (20) extending from upwards at least down to a level of a bottom edge of the light source (10) [note relative based on how it is installed – e.g., Figure 2A upside down].
With regards to Claim 11, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the plurality of LEDs including LEDs that are separately switchable [Column 1, Lines 62-67].
With regards to Claim 12, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the light source (10) being dimmable [Column 1, Lines 62-67].
With regard to Claims 13-14, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the reflector (20) being configured to reflect the light emitted by the light source (10) into the working area of the screed at an angle of at least 30º or 60 º with respect to a horizontal plane [note relative based on how it is installed – e.g., Figure 2A upside down].
With regard to Claims 15-16, Buschmann in view of Marshall discloses the claimed invention as modified and cited above, whereby the reflector (20) is configured to radiate light emitted by the light source into a ground area which it extends with respect to a paving direction of the road finishing machine, but does not specifically teach at most 5 m or 15 m behind the lighting unit.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the reflector to radiate light emitted by the light source into the ground area at most 5 m or 15 m behind the lighting unit with respect to the paving direction of the road finishing machine, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, at most 5 m or 15 m behind the lighting unit with respect to the paving direction of the road finishing machine would be suitable to ensure lighting of the working area of the screed and beyond as desired for road maintenance purposes.
With regard to Claims 17-18, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the lighting unit including a diffusing assembly (40) having a prism and/or a diffusing screen that is arrangeable in a beam path of the light emitted by the light source [note Figures 3-4].  It is obvious that the diffusing/prismatic/Fresnel screen (40) of Marshall can diffuse light as desired based on its arrangement or disposition relative the light source.
With regards to Claim 19, Buschmann in view of Marshall discloses the claimed invention as modified and cited above.  In addition, Marshall teaches the lighting unit (10) being configured to selectively provide a working lighting for illuminating the working area of the screed or an emergency lighting with reduced light output compared to the working lighting [Column 1, Lines 62-67 – note dimmability of the luminaire].
With regards to Claim 20, Buschmann discloses the lighting unit (32b) being attached at the roof of the main control platform as a module [note Figure 2].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, August 9, 2022

/Jason M Han/Primary Examiner, Art Unit 2875